
	
		II
		109th CONGRESS
		2d Session
		S. 2814
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Burns introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  support of funeral ceremonies for veterans provided by details that consist
		  solely of members of veterans organizations and other organizations, and for
		  other purposes.
	
	
		1.Support of funeral ceremonies
			 for veterans provided by details consisting solely of members of veterans
			 organizations and other organizations
			(a)Support of
			 funeral ceremoniesSection
			 1491 of title 10, United States Code, is amended—
				(1)by redesignating subsections (e), (f), (g),
			 and (h) as subsections (f), (g), (h), and (i), respectively; and
				(2)by inserting
			 after subsection (d) the following new subsection (e):
					
						(e)Funeral
				ceremonies for veterans provided by details other than funeral honor
				detailsIn the case of funeral honors at the funeral of a veteran
				that are provided by a detail that consists solely of members of veterans
				organizations or other organizations referred to in subsection (b)(2), the
				Secretary of the military department of which the veteran was a member shall
				support the provision of such funeral honors through provision to each person
				who participates in the detail the daily stipend prescribed under subsection
				(d)(2).
						.
				(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (d)(2), by inserting and subsection (e) after paragraph
			 (1)(A); and
				(2)in paragraph (1)
			 of section (f), as redesignated by subsection (a)(1) of this section, by
			 inserting (other than a requirement in subsection (e) after
			 pursuant to this section.
				
